Citation Nr: 0921085	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post surgical residuals 
of carpal tunnel syndrome (CTS) of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1985 to December 1986 and from August 1987 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 1997, the RO denied service connection for a 
bilateral carpal tunnel syndrome.  In February 1998, the RO 
granted service connection for carpal tunnel syndrome of the 
right hand and continued to deny service connection for 
carpal tunnel syndrome of the left hand.  Rating decisions 
dated in March 2004 and May 2004 denied service connection 
for left carpal tunnel syndrome because the Veteran had not 
submitted new and material evidence to reopen his claim.  

The statement of the case (SOC) listed the issue as service 
connection for left carpal tunnel syndrome, but discussed the 
need for the Veteran to submit new and material evidence to 
reopen his claim.  The first thing any adjudicative body must 
do is determine what issues are properly before it.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
reviewed the claims folder to determine the correct issue, in 
particular to determine if it should be characterized as 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left carpal 
tunnel syndrome.  

As to the disability, in March 2004, the Veteran's left 
carpal tunnel syndrome was surgically treated with a release 
of the carpal ligament and Guyon canal.  Consequently, it is 
appropriate to characterized the current disability as the 
post surgical residuals of carpal tunnel syndrome of the left 
hand.  

As to the status of the claim, the original denial of service 
connection for a bilateral carpal tunnel syndrome by the RO 
was in March 1997.  In July 1997, the Veteran asked that the 
claim be reconsidered.  Communications from claimants are 
liberally construed.  This was clearly a notice of 
disagreement (NOD).  It was a written communication to the RO 
that expressed his dissatisfaction with the denial of service 
connection for left carpal tunnel syndrome and his desire to 
contest the result.  See 38 C.F.R. § 20.201.  The proper 
response for the RO was to ask for clarification or issue a 
statement of the case (SOC).  38 C.F.R. § 19.26.  The RO 
readjudicated the claim in a February 1998 rating decision.  
This was a partial grant for the right side, but continued 
the denial for the left side.  Thus, because a timely NOD had 
been received, the appeal for the left side carpal tunnel 
remained open.  It might be appropriate to remand the claim 
for the RO to adjudicate the matter on a de novo basis and, 
if denied, to issue a SOC that addressed the claim on a de 
novo basis.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
However, given the decision herein, it would not be 
prejudicial to the appellant to proceed with this decision 
without remanding the case.  While the July 2005 SOC based 
its denial on the failure to submit new and material 
evidence, the SOC and the Veteran's substantive appeal were 
sufficient to bring the claim within the jurisdiction of the 
Board.  38 U.S.C.A. § 7104(a) (West 2002).  

In July 2008, a hearing was held before the undersigned, who 
is the Veterans Law Judge rendering this decision, and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
transcript of the hearing is in the claims folder.  

In December 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  In January 2009, a 
favorable opinion was obtained from a VA physician.  In 
February 2009, another VA physician provided an unfavorable 
opinion.  The Board sent the Veteran and his representative a 
copy of the unfavorable opinion and it appears that a copy of 
the favorable opinion was not sent.  Since the Board is 
taking action in favor of the Veteran's claim, there is no 
reason to delay the decision to send him a copy of the 
favorable opinion.  




FINDING OF FACT

The Veteran's post surgical residuals of carpal tunnel 
syndrome of the left hand are the result of injury in 
service.  


CONCLUSION OF LAW

Post surgical residuals of carpal tunnel syndrome of the left 
hand were incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

At his July 2008 Board hearing, the Veteran asserted two 
bases for service connection for carpal tunnel syndrome of 
the left hand.  First, that it began in service.  He has 
testified that his work in telecommunications required 
constant typing.  He reports that both upper extremities were 
symptomatic in service but he did not complain about it due 
to the over-riding service-connected generalized 
fibromyalgia.  Second, it is contended that the service-
connected right hand carpal tunnel syndrome and its surgery 
caused over-use of the left hand, such that the left hand 
developed carpal tunnel syndrome on a secondary basis.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection requires competent medical evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

The service medical records show fibromyalgia affecting the 
back and lower extremities.  An April 1992 note reflects 
complaints of right hand numbness, diagnosed as 
myofibrositis.  The records do not reflect left CTS symptoms 
until March 1996, about 4 months after service.  

A VA occupational therapy note of March 1996 shows the 
Veteran complained of the effects of fibromyalgia on his 
upper extremities, and particularly complained of a lack of 
endurance.  Testing showed decreased strength, on both left 
and right, on abduction and adduction of the fingers, as well 
as flexion, extension, and opposition of the thumbs.  

Later, in March 1996, the Veteran was seen at the VA 
neurology clinic.  He complained of his fibromyalgia and a 
loss of feeling in both arms and legs.  He reported cramps in 
the hand with typing, followed by numbness lasting minutes.  
This note has an abbreviation for the right hand, which has 
been crossed out.  Motor examination was normal at 5/5 
throughout, but sensory examination was bilaterally decreased 
to 0 at the biceps, 1 at the elbows, and 1 at the wrists.  It 
was felt unlikely that he had peripheral neuropathy because, 
although he had decreased responses to pinprick sensation in 
a stocking glove distribution, he had very good sensitivity.  
Vitamins and nutritional supplements were recommended.  

The Veteran was afforded a VA neurologic examination in April 
1996.  His complaints included cramping in his hands after 
typing or writing, followed by numbness lasting minutes.  The 
numbness resolved with a change of position.  There was no 
weakness.  There was noted to be a history of fibromyalgia 
with an overall decrease in strength and endurance.  Motor 
examination was 5/5 throughout, without drift.  Deep tendon 
reflexes were symmetrical: 0 at the biceps, 1 at the triceps, 
and 1 at the brachioradialis.  Sensory examination showed a 
decreased response to pinprick in a stocking-glove 
distribution.  The Veteran seemed quite sensitive to pain.  
It was noted that recent magnetic resonance imaging, 
electromyography and nerve conduction studies were normal.  
The assessment was that there was no clear evidence of 
peripheral neuropathy.  The Veteran's complaints were more 
consistent with temporary numbness related to positional 
compression of the peripheral nerves.  

On VA joints examination, in April 1996, the Veteran had a 
full range of motion in his wrists, bilaterally.  There was 
excessive laxity of the hand joints; the Veteran was able to 
hyperextend his proximal and distal interphalangeal joints, 
as well as the metacarpal phalangeal joints.   

The Veteran was seen at the VA hand clinic, in November 1996.  
He complained of wrist stress with writing, typing, and push-
ups.  He said he could not write due to the amount of pain 
and numbness.  Physical examination disclosed a positive 
Tinel's sign and a positive Phalen's sign over the right 
wrist.  Compression and Phalen's tests were positive at the 
right elbow.  There was positive pain with numbness 
consistent with a pronator syndrome.  [A pronator syndrome is 
an entrapment neuropathy in which the median nerve or its 
anterior interosseous branch is compressed by structures of 
the cubital fossa or by its passage between the heads of the 
pronator teres muscle, causing pain in the forearm and 
weakness or sensory deficits in the radial aspect of the 
hand.  Dorland's Illustrated Medical Dictionary 1638 (28th 
ed., 1994).]  The examiner noted that the left side was 
similar, to a lesser degree.  The assessment was 
polymyofibralgia with signs of early entrapment, right 
greater than left.  Wrist splints were recommended.  A 
consultation report shows he was provided with the splints 
later that month.  

When the Veteran was seen at the VA rheumatology clinic, in 
early December 1996, he reported that he had recently been 
told he had carpal tunnel syndrome.  Physical examination was 
negative for Tinel's sign and Phalen's sign over the wrists.  
There was a positive Finkelstein sign.  The examiner stated 
that there was no clinical evidence of carpal tunnel.  

Approximately 6 days later, in December 1996, the Veteran was 
seen at the VA hand clinic.  He had been wearing splints for 
3 weeks with no real improvement.  Tinel's sign at the wrist 
was negative, right and left.  Phalen's sign was positive, 
right greater than left.  The Finkelstein sign was positive 
on the right and negative on the left.  There was tenderness 
with the intersection and crepitus on the right.  The 
pronator test was now negative.  The assessment was that the 
splints appeared to have helped his symptoms to some degree.  
The examination was now more clear cut and was consistent 
with bilateral carpal tunnel syndrome, right greater than 
left, right intersection syndrome, and right DeQuervain's 
tenosynovitis.  It was recommended that the Veteran continue 
to use the splints and have a right carpal tunnel release, 
1st dorsal compartment release, and release of the 
intersection.  

A right carpal tunnel release and right first dorsal 
compartment release were performed in May 1997.  

A June 1997 VA electromyogram study was considered to be 
abnormal and consistent with bilateral median nerve 
entrapment across the carpal ligaments.  

A VA clinical note from July 1997 shows the Veteran was 
status post right carpal tunnel release and DeQuervain's 
release.  He still had some numbness in the thumb and index 
finger.  His main complaint was increased pain in the palm of 
the hand and sensitivity of the scars.  It was reported that 
a VA electromyography and nerve conduction study, in June 
1997, showed mild chronic denervation of the median nerve, 
right greater than left.  Examination disclosed a radial scar 
that was hypertrophic and sensitive to light palpation.  
There was a well healed palmar scar that was also tender to 
palpation.  Tinel's sign was painful.  There was no thenar 
atrophy.  The left hand had no thenar atrophy and the Tinel's 
sign was negative.  The impression was status post carpal 
tunnel release and DeQuervain's on the right; and mild carpal 
tunnel syndrome on the left.  It was recommended that the 
Veteran continue to use splints at night.  

An October 1997 note from the VA hand clinic reflects the 
Veteran still had right hand symptoms with pain in the 
proximal region of the volar surface of the right hand and 
tingling of the thumb.  The left hand felt a "tugging" on 
the ventral aspect of the wrist while tightening and making a 
fist.  He had a normal electromyogram two months earlier.  
Tinel's sign was negative and there was no atrophy.  The 
DeQuervain's scar was hypertrophic.  The impression was scar 
hypersensitivity.  The Veteran was referred to occupational 
therapy, where it was noted that he had a hypertrophic, 
hypersensitive scar over the right radial styloid and also 
had wrist pain that was not related to the scar.  Left wrist 
symptoms were not reported.  

On VA examination in June 1998, it was noted that the Veteran 
had a right carpal tunnel release in March 1997 and a history 
of mild left carpal tunnel syndrome.  He complained that he 
had pain while doing anything with his hands.  Both hands and 
arms were examined.  The examiner diagnosed right wrist pain 
and stated that there was no evidence of carpal tunnel 
syndrome.  

A December 1998 note from the VA hand clinic shows the report 
of constant soreness and pain along the thenar and volar 
aspects of the right wrist and along the 1st dorsal 
compartment incision site.  In December 1998 and January 
1999, the Veteran was seen for therapy on his right hand.  A 
July 1999 VA clinical note reflects a complaint of chronic 
pain in the right wrist.  There were no left wrist findings.  

A June 2003 note from the VA hand clinic reflects the 
Veteran's report of residual problems with his right hand.  
He also had some symptoms of possible carpal tunnel on the 
left side.  The left hand had a Tinel's sign at the carpal 
tunnel and paresthesia over the radial fingers.  An 
exploration was discussed.  

The report of the August 2003 VA examination for peripheral 
nerves shows the Veteran complained of chronic and constant 
bilateral numbness and tingling of the finger tips since 
1995.  He reported constant bilateral hand numbness, 
exacerbated with activity.  Motor examination was 5/5.  There 
was no thenar or hypothenar atrophy.  There was full finger 
opposition.  There was no spasticity, rigidity, atrophy, or 
visculations.  Deep tendon reflexes were 2 in both upper 
extremities.  Sensory examination was intact.  There was a 
well healed palmer crease scar of 3 centimeters, poorly 
visualized.  A right prominent scar of 6 centimeters had mild 
keloid formation.  Nails were intact and there was no hair 
loss.  The impression was possible chronic median nerve 
neuropathies secondary to entrapment syndromes (carpal tunnel 
syndrome).  The examiner pointed out that the Veteran had 
symptoms suggestive of bilateral carpal tunnel syndrome and 
no other objective findings on physical examination.  Nerve 
conduction studies were recommended.  

In an addendum dated in September 2003, the examiner wrote 
that the electromyogram evidence supported a right carpal 
tunnel syndrome.  It was the doctor's opinion that the 
Veteran as likely as not suffered from bilateral carpal 
tunnel syndrome.  There was electrodiagnostic evidence on the 
right and clinical evidence only on the left.  There was also 
electrodiagnostic evidence of bilateral ulnar neuropathy.  
Possible surgical treatment was considered.  

The Veteran was seen at the VA hand surgery follow-up clinic 
in December 2003.  It was noted that he had been seen on 
several occasions.  He had a carpal tunnel release and a 
DeQuervain release on the right side a few years earlier.  He 
still had some residual symptoms in his hand.  He had some 
symptoms on the left side with numbness.  There was a 
questionable Tinel of the left hand with no atrophy or 
weakness of the hand muscles.  The examiner discussed with 
the Veteran that there were not enough physical findings for 
carpal tunnel, especially since he did not get good relief 
for the previous right side surgery and medication.  

A VA clinical note, dated in March 2004, shows the Veteran 
presented with a chief complaint of left hand numbness and 
pain secondary to carpal tunnel syndrome.  His extremities 
had no clubbing, cyanosis, or edema.  There was a full range 
of motion.  Motor responses were 5/5.  Reflexes were 2+.  
Sensory responses were grossly intact.  

A release of the left carpal ligament and Guyon's canal was 
performed in March 2004.  

A VA hand surgery follow-up clinic note is dated in December 
2004.  An orthopedic surgeon wrote that the left hand 
incision was well healed with no obvious atrophy.  The 
Veteran reported that he still had residual pain and numbness 
at times.  The Surgeon wrote that, "The carpal tunnel on the 
left may be indirectly related to and caused by aggravation 
due to over use for surgery on the right hand."  

In July 2008, the Veteran appeared before the undersigned at 
the RO and testified to the effect that his work during 
service required a great deal of typing and that he had 
symptoms since that time.  

In January 2009, a VA physician provided an opinion:

The appellant is seeking service connection for 
carpal tunnel of the left hand.  He is service-
connected for generalized fibromyalgia ad carpal 
tunnel syndrome of the right hand, status post 
surgical release in March 2004.  

The appellant has served in the Air Force from 
September 1985 to February 1986 and from August 
1987 to November 1995, working in 
telecommunications.  His job required constant 
typing.  

Review of the medical evidence in file documents 
that on 3/27/96, four months after discharge from 
service, [the Veteran] alleged numbness in the 
upper extremities, associated with cramps after 
typing and alleviated by changing position.  
Symptoms were mainly present in the right hand.  

An EMG/NCV [electromyogram/nerve conduction 
velocity test] performed 3/27/1996 was interpreted 
as normal for the left median nerve motor/sensory 
latencies.  

On 12/10/996 an orthopedic evaluation in the Hand 
Clinic documents negative Tinel's signs both 
wrists, positive Phalen's sign R wrist more than L.  
Positive tenderness at tendons intersection on the 
R.  Pronator test reverted to negative.  The 
examining physician concluded that the examination 
was more clear cut and was compatible with 
bilateral carpal tunnel syndrome R more than L.  
Other signs in the R hand were compatible with an 
intersection syndrome and DeQuervain syndrome, 
consistent with the occupational history of 
extensive typing.  

In summary, based on the medical evidence in file 
it is as least as likely as not that the L carpal 
tunnel was caused by the appellant's occupational 
work history and as such should be considered 
service-connected.  Electrophysiological testing 
does not exclude the diagnosis of a median nerve 
entrapment that is producing only pain and 
dysesthesias and not sensory loss or weakness, so 
the EMG/NCv performed on 3/27/1996 is not exclusive 
of the diagnosis of CTS.  

In February 2009, another VA physician provided the following 
neurology opinion:

On February 5, 2009, the C-file including 
comprehensive medical records was reviewed for 
evaluation of service connection for left carpal 
tunnel syndrome.  The appellant is a 43-year-old 
veteran with a history of service from 1987 to 1995 
with service connection for generalized 
fibromyalgia and carpal tunnel syndrome on the 
right hand.  He requested service connection for 
carpal tunnel syndrome on the left side, as his 
work while in service in telecommunications 
required constant typing.  He underwent carpal 
tunnel release surgery in May 1997 with limited 
success, followed by a carpal tunnel release on the 
left hand on March 15, 2004.  

His past medical history also include papilledema, 
reflux, history of tybular adenoma and hemorrhoids, 
irritable bowel syndrome, and he has a history of 
possible peripheral neuropathy and is service 
connected for fibromyalgia and right carpal tunnel 
syndrome.  

In December of 2004, a VA orthopedic surgeon 
expressed the opinion that the carpal tunnel 
syndrome on the left might be related and caused by 
aggravation with overuse after surgery on the right 
hand.  

Review of medical records also shows a report of 
electromyography with nerve conduction studies in 
September of 2003 that reportedly showed 
electrodiagnostic evidence of bilateral ulnar 
neuropathies and only right-sided carpal tunnel 
syndrome without evidence of carpal tunnel syndrome 
(median nerve entrapment) on the left (note by Dr. 
J... B... from September 17, 2003).  On December 30, 
2003, appellant was also seen by a hand surgeon 
(Dr. D...) who did not find evidence of significant 
weakness or muscle atrophy in the left hand, with 
possibly positive Tinel sign (which is frequently 
present with carpal tunnel syndrome).  On March 15, 
2004, patient underwent carpal tunnel release on 
the left, resulting in limited symptom relief.  
Appellant also describes difficulty with writing 
and repetitive motion precipitating pain and 
numbness in both hands.  

It is my opinion that right carpal tunnel release 
surgery would be unlikely to cause left carpal 
tunnel syndrome related to overuse, given the 
limited duration of the incapacity following such 
surgery (in the absence of major complications that 
were not described in this case).  Additionally, it 
is notable that electrodiagnostic studies that were 
performed almost 8 years following the release from 
service did not show evidence of carpal tunnel 
syndrome.  While electrodiagnostic evaluation of 
suspected carpal tunnel syndrome has limited 
sensitivity and could potentially miss some cases 
(especially milder), it would be less likely that 
progressive carpal tunnel syndrome with such long 
duration would not be detected by nerve conduction 
studies.  Additionally, the presence of ulnar 
entrapment that was documented on EMG could also 
precipitate a similar type of symptoms (which could 
be mistaken for carpal tunnel syndrome).  
Therefore, I would have to conclude that it is at 
least as likely as not that the service-connected 
right carpal tunnel syndrome and/or repetitive use 
during service (e.g. typing) did not lead to 
development of carpal tunnel syndrome in the left 
wrist, as the weight of medical evidence argues 
overwhelmingly against such causation.  

Conclusion

The Board has carefully analyzed the entire record, including 
the medical opinions.  The December 2004 opinion to the 
effect that the left side symptoms could be related to over 
use of the right side is not explained and there is no 
indication that the file or the other records were reviewed.  
The February 2009 medical opinion, in contrast, clearly 
states that the claims folder was reviewed.  The January 2009 
medical opinion does not clearly state that the claims folder 
was reviewed, but references in the opinion to the file show 
that the claims folder was indeed reviewed by the physician 
who provided the January 2009 opinion.  

The second opinion (February 2009) focuses on secondary 
service connection and explains why the left sided symptoms 
would not be due to the service-connected right side symptoms 
and surgery.  However, the Board is not granting service 
connection on a secondary basis.  

Much of the remainder of the opinion challenges the diagnosis 
of carpal tunnel syndrome and indicates that it might 
actually have been an ulnar neuropathy.  That of course would 
raise the question of whether the ulnar neuropathy was 
service-connected.  The Board is not about to second guess 
the diagnosis of the VA physicians who performed surgery in 
March 2004.  The critical question is whether the condition 
that required surgery in 2004 had its onset in service.  
Because the opinion emphasizes questions of diagnosis rather 
than service incurrence, it lacks persuasive focus.  

Also, the second opinion concluded by using the wrong 
standard for an opinion stating that "it is at least as 
likely as not that the service-connected right carpal tunnel 
syndrome and/or repetitive use during service (e.g. typing) 
did not lead to development of carpal tunnel syndrome in the 
left wrist."  That is, the doctor used a standard that put 
the evidence in approximate balance and decided against the 
claim.  

Where the evidence is in approximate balance (at least as 
likely as not) reasonable doubt must be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  Moreover, while he asserted that 
repetitive use during service (e.g. typing) did not lead to 
development of carpal tunnel syndrome in the left wrist, he 
really did not explain that conclusion, other than his doubts 
as to the diagnosis.  For all these reasons, the Board finds 
that the February 2009 opinion against the claim is not 
persuasive.  

The first opinion (January 2009) essentially concentrates on 
direct service connection.  The Veteran complained of left 
upper extremity symptoms, primarily involving the hand and 
wrist, only a few months after service.  He continued to 
complain of these symptoms.  VA physicians must have felt 
that there was something to the Veteran's complaints that 
eventually led to the surgery that was performed in March 
2004.  

The first opinion was to the effect that there were objective 
findings to support the Veteran's left sided complaints and 
these appeared shortly after service.  Therefore, it was at 
least as likely as not that the left carpal tunnel symptoms 
were caused by the appellant's occupational work history 
(typing in service) and as such should be considered service-
connected.  This opinion is persuasive; it discusses the 
relevant evidence and supports a grant of direct service 
connection.  

In granting service connection for post surgical residuals of 
carpal tunnel syndrome of the left hand, the Board has 
resolved all reasonable doubt in favor of the Veteran.  




ORDER

Service connection for post surgical residuals of carpal 
tunnel syndrome of the left hand is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


